Case 2:19-CV-01181-|\/|AK Document 1 Filed 03/19/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL UNION OF OPERATING : CIVIL ACTION
ENGINEERS OF EASTERN PENNSYLVANIA : NO.
AND DELAWARE BENEFIT PENSION FUND,:

INTERNATIONAL UNION OF OPERATING
ENGINEERS OF EASTERN PENNSYLVANIA :

AND DELAWARE HEALTH AND WELFARE :
FUND, '

INTERNATIONAL UNION OF OPERATING :
ENGINEERS OF EASTERN PENNSYLVANIA :

AND DELAWARE APPRENTICESHIP & ‘
TRAINING FUND,

INTERNATIONAL UNION OF OPERATING :
ENGINEERS OF EASTERN PENNSYLVANIA :

AND DELAWARE SUPPLEMENTAL '
UNEMPLOYMENT BENEFIT FUND, and

INTERNATIONAL UNION OF OPERATING :
ENGINEERS OF EASTERN PENNSYLVANIA :

AND DELAWARE ANNUITY FUND
P.O. Box 1627
Fort Washington, PA 19034,

and

INTERNATIONAL UNION OF OPERATING

ENGINEERS, LOCAL 542, AFL-CIO,

1375 Virginia Drive, Suite 100

Fort Washington, PA 19034,

Plaintiffs,
v.

J.G. NASCON, lNC.

1400 Industrial Highway

Eddystone, PA 19022,

Defendant.

COMPLAINT

Case 2:19-cV-01181-|\/|AK Document 1 Filed 03/19/19 Page 2 of 9

INTRODUCTION

This is an action brought by employee benefit plans to collect delinquent contributions,
interest on delinquent contributions, liquidated damages, and attorneys’ fees, and by a labor union
to collect unremitted union dues, pursuant to section 503 of the Employee Retirement Income
Security Act (hereinafter “ERISA”), 29 U.S.C. §l l32, and section 301 of the Labor Management

Relations Act (hereinafter “LMRA”), 29 U.S.C. §185.

JURISDICTION AND VENUE

l. The jurisdiction of this Court is invoked pursuant to §502(a)(3)(B), (d)(l) and (D
and §4301(a)(l) and (c) ofERlSA, 29 U.S.C. §§l l32(a)(3)(B), (d)(l) and (t) and §l451(a)(l) and
(c), respectively, and §30l(a) of the LMRA, 29 U.S.C. §185(21).

2. This Court is one of proper venue under ERISA §§502(€)(2) and 4301(d), 29 U.S.C.
§§l l32(e)(2) and l451(d), respectively, because the International Union of Operating Engin_eers
of Eastern Pennsylvania and Delaware Benefit Pension Fund (hereinafter the “Pension Fund”), the
International Union of Operating Engineers of Eastern Pennsylvania and Delaware Health and
Welfare Fund (hereinafter the “Health Fund”), the International Union of Operating Engineers of
Eastern Pennsylvania and Delaware Apprenticeship and Training Fund (hereinafter the
“Apprenticeship Fund”), the International Union of Operating Engineers of Eastern Pennsylvania
and Delaware Supplernental Unemployment Benef`it Fund (hereinafter the “SUB Fund”), and the
International Union of Operating Engineers of Eastern Pennsylvania and Delaware Annuity Fund
(hereinafter the “Annuity Fund”) (hereinafter collectively the “Funds”) are administered in

Pennsylvania.

Case 2:19-cv-01181-|\/|AK Document 1 Filed 03/19/19 Page 3 of 9

PARTIES

3. At all times relevant hereto, the Funds are “multi-employer plans” and “employee
benefit plans” within the meaning of sections 3(2), (3) and (37), of ERISA, 29 U.S.C. §1002(2),
(3), and (37) which are maintained for the purpose of providing health and Welfare, pension,
apprenticeship and training, supplemental unemployment benefits, and annuities and related
benefits to eligible participants and are trust funds established and maintained pursuant to section
302(0)(5) of the LMRA, 29 U.S.C. §186(c)(5). The Funds qualify to commence this action
pursuant to section 502(d)(l) of ERISA, 29 U.S.C. §1132(d)(1).

4. At all times relevant hereto, the Funds maintain their principal place of business at
P.O. Box 1627, Fort Washington, Pennsylvania 19034.

5. The Funds bring this action on behalf of themselves and on behalf of plan
participants and beneficiaries pursuant to sections 502(a)(3)(B)(ii) and 4301(a)(1) of ERISA, 29
U.S.C. §§1132(a)(3)(B)(ii) and 1451(a)(1), respectively.

6. At all times relevant hereto, Plaintiff lnternational Union of Operating Engineers
Local Union 542, AFL-CIO (the “Union”) is an unincorporated association commonly referred to
as a labor union, and is the exclusive representative for the purposes of collective bargaining of
the employees of Defendant J.G. Nascon, Inc. who are and/or Were employed in an industry
affecting interstate commerce within the meaning of 29 U.S.C. §§152(5), (6) and (7), 185(a) and
1002 (4), (11), and (12).

7. At all times relevant hereto, the Union maintains its principal place of business at
1375 Virginia Drive, Suite 100, Fort Washington, PA 19034.

8. The Union brings this action pursuant to Section 301 of the LMRA, 29 U.S.C. §185.

Case 2:19-cV-01181-|\/|AK Document 1 Filed 03/19/19 Page 4 of 9

9. Defendant, J.G. Nascon, Inc. (hereinafter the “contributing employer”), is an
employer in an industry affecting commerce within the meaning of section 3(5), (11), and (12) of
ERISA, 29 U.S.C. §§1102(5), (11), and (12) and has a business address as set forth in the caption.

10. At all times relevant hereto, the contributing employer Was a party to a collective
bargaining agreement Whereby it agreed to make full and timely payments to the Funds based upon
the number of hours Worked by its employees A true and correct copy of the collective bargaining

agreement is attached hereto as Exhibit A.

COUNT ONE
Funds v. Contributing Employer
Delinquent Contributions under ERISA and LMRA

11. The above paragraphs are incorporated herein by reference as though duly set forth
at length.

12. The amount of contributions due to each of the Funds from the contributing
employer is determined by the hours worked and Wages paid to employees covered by the
collective bargaining agreement during a calendar month. (Exhibit A, Article V, pp. 29-31)

13. Pursuant to Article V, Section 7(1) of the collective bargaining agreement, the
contributing employer is obligated to submit remittance reports documenting the hours Worked
and wages paid by each employee Whose employment is governed by the collective bargaining
agreement, as Well as the contributions and remittances due on a monthly basis on the twenty-fifth
(25“‘) day of the month following the month in Which the Wages which are the basis for the

contribution calculation were eamed. (Exhibit A, p. 31)

Case 2:19-cV-01181-|\/|AK Document 1 Filed 03/19/19 Page 5 of 9

14. Pursuant to Article V, Sections 7(2), (3), (5), (6), (7), (8), (9), and (l 1) of the
collective bargaining agreement and 29 U.S.C. §1 132(g)(2)(B), contributions that are not paid by
the day on which they are due accrue interest, calculated at a rate of ten percent (10%) per annum
from the first day of the month following the date such contributions are due. (Exhibit A, pp. 31-
32)

15. Pursuant to Article V, Section 7(5), (8), (9), and (l 1) of the collective bargaining
agreement and 29 U.S.C. §1132(g)(2)(C)(ii), any contribution not received by its due date is
charged liquidated damages equal to ten percent (10%) of the amount of the unpaid or late-paid
contribution (Exhibit A, pp. 31-32)

16. The contributing employer did not submit any remittance reports or payments for
the months of April 2018 through November 2018.

17. Employees who worked for the contributing employer during those months under
the jurisdiction of the collective bargaining agreement submitted pay stubs to the Plaintiffs
documenting the hours worked and wages paid during those months

18. Based on the employees’ pay stubs, Plaintiffs recreated the remittance reports that
the contributing employer should have submitted for the months of April 2018 through November
2018. True and correct copies of the recreated remittance reports are attached as Exhibit B.

19. The recreated remittance reports document that a total of $32,588.20 in
contributions were due to the Funds for the months of April 2018 through November 2018.

20. On February 25, 2019, the Funds emailed Joseph Nassib, President of the
contributing employer to inform him of the hours Worked by covered employees according to their

pay stubs and demanded payment of contributions based on those documented hours worked A

Case 2:19-cv-01181-|\/|AK Document 1 Filed 03/19/19 Page 6 of 9

true and correct copy of the February 25, 2019 email exchange between Timothy Nagy, Fund
collection agent, and Mr. Nassib is attached hereto as Exhibit C.

21. On February 25, 2019, Mr. Nassib replied that he was “diligently working on
procuring a payment” of those delinquent amounts. (Exhibit C)

22. In the February 25, 2019 email exchange the Funds also asked for remittance
reports for the months of August 2018 through January 2019. (Exhibit C)

23. No further responses were received from Mr. Nassib or any other representative of
the contributing employer concerning the unpaid contributions or missing reports.

24. To date, the contributing employer has not paid any of the delinquent amounts.

25. ln addition to the delinquent principal, the contributing employer owes ongoing
interest on that delinquency calculated at a rate of ten percent (10%) per armum, pursuant to Article
V, Section 7(2), (3), (5), (6), (7), (8), (9), and (1 l) of the collective bargaining agreement and 29
U.S.C. §1132(g)(2)(B).

26. The contributing employer also owes $3,258.82 in liquidated damages (10% of the
principal), pursuant to Article V, Section 7(5), (8), (9), and (11) of the collective bargaining
agreement and 29 U.S.C. §1132(g)(2)(C)(ii).

27. Pursuant to Article V, Sections 7(5) and (11) of the collective bargaining agreement
(Exhibit B) and 29 U.S.C. §1132(g)(2)(D), the contributing employer is also liable for the Funds

attomeys’ fees and costs in this action.

WHEREFORE, Plaintiffs ask that the Court enter the following Judgment against the

contributing employer and in favor of the Funds for the following:

Case 2:19-cv-01181-|\/|AK Document 1 Filed 03/19/19 Page 7 of 9

(1) $32,588.20 in principal delinquent contributions for the April 2018
through November 2018 work months, pursuant to Article V of the
collective bargaining agreement and 29 U.S.C. §1132(g)(2)(A);

(2) Ongoing interest on the amount set forth in (1), calculated at a rate of ten
percent per annum, pursuant to Sections 7(2), (3), (5), (6), (7), (8), (9), and
(11) of the collective bargaining agreement and 29 U.S.C. 1132(g)(2)(B);

(3) $3,258.82 in liquidated damages, pursuant to Article V, Sections 7(5), (8),
(9), and (11) of the collective bargaining agreement and 29 U.S.C.

§1132(€)(2)(€)00;

(4) Plaintiffs’ reasonable attomeys’ fees and costs pursuant to Article V,
Section 7(5) and (1 l) of the collective bargaining agreement and ERISA,
29 U.S.C. §1132(g)(2)(D); and

(5) Any other further relief the court finds just and proper.

COUNT TWO
Union v. Contributing Employer
Delinquent Dues under LMRA

28. The above paragraphs are incorporated herein by reference as though duly set forth
at length.

29. Article V, Section 8 of the collective bargaining agreement requires the
contributing employer to deduct union dues from the Wages of employees who authorize such
deduction and to remit the deducted amounts to the Union. (Exhibit A, p. 32)

30. Such dues must be submitted to the Union, along with a report of the deduction on
the remittance report submitted to the Funds, by the twenty-fifth day of the month following the

reporting month. (Exhibit A, pp. 31 and 32)

Case 2:19-cv-01181-|\/|AK Document 1 Filed 03/19/19 Page 8 of 9

31. The pay stubs and the recreated remittance reports that Were created using those
pay stubs indicate that a total of $1,97'4.68 Was deducted from employees’ paychecks as dues
deductions during the months of April 2018 through November 2018. (see Exhibit B).

32. No such dues were remitted to the Union.

33. Despite notice of the delinquent dues and demands for payment thereof, the
contributing employer has failed and refused to pay. (See Exhibit C)

34. The contributing employer’s actions violate the terms of the collective bargaining
agreementl

WHEREFORE, Plaintiffs ask that the Court enter the following Judgment against the
contributing employer and in favor of the Union for:

(1) 31,974.68 in union dues pursuant to 29 U.S.C. §185 and the collective
bargaining agreement;

(2) Grant any other further relief the court finds just and proper.

COUNT THREE
Union v. Contributing Employer
Conversion

35. The above paragraphs are incorporated herein by reference as though duly set forth
at length.

36. The Court has supplemental subject matter jurisdiction of the pendant state law

claims under 28 U.S.C. § 1367.

Case 2:19-cv-01181-|\/|AK Document 1 Filed 03/19/19 Page 9 of 9

37. Pursuant to Article V, Section 8 of the collective bargaining agreement, union
dues are deducted from employees’ paycheck to be forwarded to the Union by the contributing
employer. (Exhibit A, p. 32)

38. The dues deducted from employees’ paycheck are the property of the Union and
are to be held in trust and promptly remitted by the contributing employer.

39. By failing to remit the dues that had been deducted from employees’ paychecks,

the contributing employer is liable for the tort of conversion

WHEREFORE, plaintiffs ask that the Court:

(l) Enter judgment in favor of the plaintiff Union and against the defendant
contributing employer in the amount of $l,974.68 for unremitted dues that
were deducted from employees’ paychecks during the months of April 2018
through November 2018', and

(2) Grant any other further relief the court finds just and proper.

CLEARY, JOSEM & TRIGIANI, LLP

.-""

B`f ir'__:-. -- »--'”"F/""'
andrus c nna'rz.te. EsQurRE
” JF£REMY E MEY‘ER ESQUIRE
Constitution Place
325 Chestnut Street, Suite 200
Philadelphia, PA 19106
(215) 735-9099

f,»;»>r':/

Dated: March 15, 2019

